DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
As previously set forth: Applicant's election with traverse of group I, acrylamide, acrylic acid in the reply filed on 3/23/21 is acknowledged.  The traversal is on the ground(s) that a search of both groups would not be a serious burden.  This is not found persuasive because the groups are drawn to distinct inventions of composition and method of use.  The method of use can be performed with other distinct compositions such as fracturing compositions, acidizing compositions and the like.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 8, 10-14, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/23/21.

Priority
As previously set forth: The claims have a priority date of that of the provisional application dated 2/16/07.

Duplicate Claims Warning
The duplicate claim warning between claims 1, 4-7 and claims 15, 17-20, is withdrawn due to amendment.

Response to Arguments/Amendments
Regarding the 112: Applicant argues “at least” means comparable or better, and Example 1 shows comparable results with the same dose.  Applicant argues the biggest difference between examples amounts to 12.9%, which is at least within 13% less of the comparative emulsions pressure.  Applicant argues claim 1 has been amended to clarify the final concentration of polymer in the final solutions.
The Examiner disagrees.  It seems Applicant is trying to define “comparable” based on the examples.  The Examiner does not generally envisage a 13% difference as comparable.  If Applicant wishes “comparable” to mean a 12.9% difference, such should be amended into the claims (depending on proper support).  Further, Applicant states that an amendment was made to clarify that the final solutions are comparable, however, it is still unclear if we are comparing the same amount of polymer in the final solution, or a final solution with a 15 wt% difference in polymer (e.g. the property does not say how much of the emulsion is added to the aqueous solutions).  As such, the 112 is continued below.  It is noted that the property does not add or help anything in the claim and Applicant may just wish to delete it.  In the event this property is shown to be unexpected, or, not necessarily inherent, Applicant would be required to include all the pertinent compositional elements needed to obtain said property.    
Applicant argues Phillips does not meet the amended claims.

Applicant argues Phillips v. Chatterji is improper because nothing in Chatterji would lead one of ordinary skill to modify Chatterji’s composition to increase the copolymer an order of magnitude or more to 10-25 wt% of the friction reducing emulsion.
The Examiner disagrees.  Phillips is the primary reference in the rejection.  The Examiner is not modifying anything of Chatterji to meet the claimed wt%.  Phillips meets the claimed wt%.  As such Applicant’s arguments herein are not found persusasive.
Applicant argues the Terminal Disclaimer overcomes the double patenting rejecition.
The Examiner agrees, and has withdrawn the rejection below.

Claim Notes
In light of the cancellation of claims 4 and 17, the notes previously set forth herein are withdrawn/moot.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and its dependents, and 15, and its dependents, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The position below has been slightly modified, due to amendment, and is reiterated below in italics.  

Claims 1 and 15 have the property “wherein an aqueous solution prepared by inverting the water-in-oil emulsion by adding it to water has at least comparable viscosity build…made from a comparative water-in-oil emulsion….”
There are two issues with this property:
The term “comparable” is not defined in the specification or the claim.  What does comparable mean?  Anything can be compared, thus anything is ‘comparable’.  A degree of difference (e.g. within 10%, ect) is not disclosed or claimed.  Thus, the term is indefinite.
The overall property ‘compares’ an aqueous solution prepared with the claimed emulsion to an aqueous solution prepared with an emulsion containing 15% more polymer.  There is no disclosure as to the final concentration of polymer in the final solutions that are compared.  E.G. even if one emulsion has less polymer than the other, it is unclear how much of the emulsion is added to make the final aqueous solution.  Thus, it is unclear if we’re comparing an aqueous solution having the same end amount, or, an aqueous solution having an end amount that contains 15% wt% or more difference of the polymer.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 6, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips (US 4252706) in view of Chatterji (US 7004254).
Elements of this rejection are as set forth previously, Chatterji (as previously set forth over claim 7) is included due to amendment of claim 7 into claims 1 and 15.

Phillips discloses water-in-oil emulsions comprising water soluble polymers which are inverted in treatment fluids to disperse the polymer therein (abstract).  The emulsion may have from 5-60% polymer (Column 2 line 49), 20-90% water (Column 2 line 53), 5-75% hydrophobic liquid (Column 2 line 57) and emulsifying agents (Column 2 line 60).  The above 5-60 wt% polymer embraces and thus renders obvious the 10-25 wt% polymer requirement of the claims.  See In re Wertheim.  The polymer may be a copolymer of acrylamide and acrylic acid (Column 3 line 39) wherein the acrylamide may be from 5-95% of the polymer (Column 3 line 43) and the acrylic acid may be 5-95% of the copolymer (Column 3 line 47).  Such embraces the polymer wt% requirements of the claim.  The hydrolyzing requirements of claim 1 are a product by process limitation, e.g. the end product after hydrolyzing is an acrylamide-acrylic acid copolymer, thus the copolymer of Phillips meets such.  The process of making is not pertinent unless Applicant shows a distinct product is produced.  The water-in-oil ratio may be from 1-2.75 (e.g. 1:1 to 2.75:1), Column 3 line 16, embracing the requirements of claim 1. When making the emulsions, an emulsifier (e.g. surfactant) is provided in the water of the system (Column 8 lines 59-60), thus, elements above embrace and render prima facie obvious, in light of the overlapping nature of the ranges with the claims, the emulsion, ratio, oil phase/hydrophobic liquid, aqueous phase/polymer/surfactant requirements of claim 1.  See In re Wertheim.  
Phillips includes elements as set forth above.  Phillips discloses water-in-oil emulsions comprising acrylamide copolymers with hydrophobic oil phase, water phase and surfactants.  The composition is used to reduce friction in well bore fluids (Column 2 lines 2-3).  Phillips does not disclose all the particular surfactants, emulsifiers and additives in the emulsion.
Chatterji discloses friction reducing copolymers of acrylamide (abstract) that are produced in water-in-oil emulsions (Column 5 line 43) for adding to treatment compositions.  These are thusly the same type (acrylamide copolymers and water-in-oil emulsions) and use (friction reducing) as Phillips.  The composition comprises hydrocarbon solvents such as paraffin hydrocarbons, napthene hydrocarbons and mixtures thereof (Column 5 lines 61-63), emulsifiers such as tall oil fatty acid diethanolamide, polyoxyethylene (5) sorbitan monooleate and sorbinate monooleate (Column 6 lines 16-22) wherein a combination of these three emulsifiers is preferred (Column 7 lines 19-23), salts such as ammonium chloride to increase the stability of the emulsion (Column 6 lines 39-42), inhibitors to prevent premature polymerization of the monomers such as 4-methoxyphenol (Column 6 lines 48-59) and inverters (Column 6 line 64) such as C12-C16 ethoxylated alcohols (Column 7 lines 5-8).  These meet all the emulsion additives of the claims.  Chatterji thusly teaches all these additives to be suitable for use for water-in-oil acrylamide copolymer compositions used as friction reducing additives.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Phillips the use of mixtures of paraffin and napthene oils, emulsifiers such as the combination of tall oil fatty acid diethanol amine, polyoxyethylene (5) sorbitan monooleate and sorbitan monooleate and additives such as ammonium chloride, 4-methoxyphenol and C12-C16 ethoxylated alcohols, as taught by Chatterji, since these are all recognized in the art as suitable additives for water-in-oil friction reducing compositions.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.
Regarding the property of claim 1, since the composition requirements are embraced by the reference, the property must also be embraced.  One expects that if you are comparing compositions comprising the same amount of polymer in the final treatment composition (e.g. after introduction/inversion into the final fluid) that you will have comparable results, not matter how much polymer is in the emulsion to begin with.  
The MW of the polymer may be 20,000,000 or more (Column 4 line 2), as required by claim 5.  Since the composition requirements are met the viscosity property must be embraced by Phillips, as required by claim 6.  Elements above meet the requirements of claim 15.

Claims 7, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips in view of Chatterji (US 7004254).
 

Terminal Disclaimer
The terminal disclaimer filed on 7/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 105842777 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
Rejection over Claims 1, 5-7, 15, 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 10584277 is overcome by terminal disclaimer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ALICIA BLAND/Primary Examiner, Art Unit 1768